Title: Enclosure: From Thomas Rogers, 20 July 1791
From: Martin, Alexander
To: 



State of North CarolinaIn Council July 20th. 1791.

A Proposition of His Excellency the Governor. Having received information that the States of New York and South Carolina have funded their Public securities by Subscribing them on Loan to the United States, pursuant to an Act of Congress passed in their second Session intituled an Act “for making provision for the debt of the United States,” I consider it the duty of the Executive as the General Assembly will not meet till after the time limited by said Act for taking in Subscriptions to said Loan to lay this important subject before you on so urgent an occasion. I submit to your deliberations and advice the propriety of Subscribing at this time all the State Certificates and Public Securities thereof fundable by said Act now in the possession of the Treasurer Comptroller or other Public Officers of the State as a Loan in the Office of the Commissioner of Loans of the United States for this State. Please to signify your advice accordingly and should the measure meet your approbation the manner and by whom the same is to be effected. As these Certificates are of a negoceable nature and the property of the State acquired by taxation and purchace it appears that she has a right to dispose of them as she pleases. Should the public accounts be never settled as is suggested by some a saving of the interest will be made to the State by subscribing these Certificates as aforesaid. Should a Settlement take place which is ardently wished for this State it is presumed will be a large Creditor State. She will have it in her power to deduct from the ballance due her the sum subscribed or so much thereof as will be an equivalent to said Ballance and the residue if any will be on Loan to the United States. Should the State contrary to all expectations be a debtor, she will still have it in her power to transfer the Subscription by her made in payment of part or in full of the Ballance that may be due the United States.
Alex: Martin
The Council taking the proposition of his Excellency the Governor under consideration conceive it a subject of great magnitude in which the State is much interested having maturely considered the fourth Section of the Act of Congress for making provision for the debt of the United States are of opinion that the words “Body Politic” mentioned therein give this State, being the first Political corporate Body by which we are governed in a State capacity a right to Subscribe to the United States a Loan of its Public Securities equal to a person or persons therein mentioned. And as the reasons set forth in the Governor’s pro[po]sition together with the emergency of the occasion seem to call for the immediate interposition of the Executive Resolved they do recommend and advise that His Excellency the Governor authorize and empower Francis Child Esquire Comptroller of the public accounts of this State to subscribe or cause to be Subscribed on or before the last day of September next for and in behalf of this State in the Office of the Commissioner of Loans of the United States for this State all Certificates and other Public Securities the property of this State fundable by said Act now in his possession or that may come into his possession before that time: And that the said Comptrollor obtain a Certificate or Certificates or a receipt or receipts for the same from the said Commissioner of Loans and make return thereof to the Governor by him to be laid before the next General Assembly that the State be enabled to derive from the said Loan the advantages mentioned in said act.

Extract from the Journals of the Council of State.
Test.   Tho. Rogers C C.

